Citation Nr: 9912608	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-05 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, with degenerative spondylosis and L5-
S1 radiculopathy, lumbar laminotomy, foraminotomy, and 
diskectomy of L3-4 bilateral and L4-5 bilateral, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a disability 
manifested by antalgic gait, claimed as shortening of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from July 1969 to July 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama.

Unfortunately, the appellant's claims are not sufficiently 
developed for appellate consideration.  There is an 
indication that there may be other potentially relevant 
medical records that should be obtained and associated with 
the claims file, and the VA examination reports that are of 
record do not contain sufficient information to apply the 
rating criteria to the veteran's service-connected back 
disorder.  

The veteran receives private medical care for his back, as is 
indicated by some private treatment records from John K. 
Peden, M.D., and records from Baptist Medical Center.  There 
is also an indication that the veteran received physical 
therapy for his back from Baptist Medical Center, and those 
records have not been requested.  In addition, if the veteran 
receives any treatment for his back from VA, those records 
should be associated with the claims file.

The RO has attempted on several occasions to obtain a VA 
examination that is complete and adequate for rating 
purposes.  The most recent VA examination, in May 1996, 
appears to have been quite thorough.  However, it is 
incomplete.  It contains incomplete sentences in the physical 
examination that make it impossible to tell what the examiner 
was describing and whether the missing material is 
significant to the rating criteria or not.

Furthermore, the medical evidence is contradictory as to 
whether the veteran has a shortened right leg.  In VA 
examinations in May and August 1995 the veteran's right leg 
is noted as being shorter than his left leg.  However, on a 
VA examination in May 1996, the veteran's legs measured at 
exactly the same length.  Furthermore, treatment records from 
Dr. Peden and a physical therapy report seem to indicate that 
there is no actual leg length discrepancy, but rather that 
the apparent discrepancy is postural.  Additional development 
is needed to reconcile this evidence.

Second, the veteran has been noted to have an antalgic gait.  
The etiology of this antalgic gait is unclear.  If it is 
determined that the gait is attributable to a discrepancy in 
the length of the legs, it is necessary that a medical 
professional indicate whether this is a manifestation of the 
veteran's service-connected degenerative disk disease, a 
manifestation of his nonservice-connected scoliosis of the 
spine, or is attributable to some other cause.  The Board 
does not have the medical expertise to render such an 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions); see also Horowitz v. Brown, 5 Vet. App. 217 
(1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service."); Wilson v. Derwinski, 2 Vet. App. 
16 (1991) (the development of facts pertinent to the 
veteran's claim includes conducting an examination and asking 
the examiner to express an opinion as to whether the 
veteran's current disability is related to any disease or 
disability treated in service).  

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his low back disorder since 1995.  
Request from the sources listed by the 
veteran all records of any treatment, 
which are not already on file, and 
associate all records obtained with the 
claims file.  In particular, the Board is 
interested in all treatment records of 
Dr. Peden and from Baptist Medical 
Center, to include the physical therapy 
treatment records.  If any private 
treatment records are not obtained, tell 
the veteran and his representative, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Ask the veteran whether he has 
received any VA treatment and at what 
facilities.  Obtain and associate with 
the file all VA treatment records 
indicated.

3.  Upon completion of the above, 
schedule the veteran for a VA examination 
to evaluate his degenerative disc disease 
and his claimed shortening of the right 
leg.  The claims folder and a copy of 
this remand must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  The 
examination report must include the 
medical rationale for all opinions 
expressed.  All necessary tests and 
studies should be conducted.

With respect to the veteran's claimed leg 
length discrepancy/antalgic gait, the 
examiner is asked to provide measurements 
of the veteran's legs, from the anterior 
superior spine of the ilium to the 
internal malleolus of the tibia.  If the 
right leg is found to be shorter than the 
left, is it as likely as not that this is 
attributable to some disease or injury in 
service, to include the veteran's 
service-connected degenerative disc 
disease, as opposed to the non-service 
connected scoliosis of the spine.  If 
there is no actual leg length 
discrepancy, is it as least as likely as 
not that the veteran's antalgic gait is 
attributable to his service-connected 
degenerative disc disease or some other 
disease or injury in service?

With respect to the veteran's 
degenerative disc disease, the examiner 
is asked to identify all neurological 
findings appropriate to the site of the 
diseased disc, to describe any objective 
indications of pain on movement, and to 
describe whether there is any 
demonstrable muscle spasm.  Range of 
motion testing is to be done, and the 
examiner is asked to state what the 
normal range of motion is.  The examiner 
is asked to determine, if possible, to 
what extent the veteran is able to obtain 
relief from his symptoms.  In addition, 
the examiner is asked to determine 
whether there is likely to be any 
additional function loss due to pain on 
use or during flare-ups or whether any 
additional functional loss is likely as a 
result of weakness, fatigability, 
incoordination or pain on movement.

4.  Following completion of the above, 
review the claims folder and ensure that 
all requested development has been 
completed and that the examination report 
contains sufficient detail and is 
sufficiently complete to permit 
application of the rating criteria.  If 
it does not, it must be returned for 
corrective action.

5.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the additional evidence obtained on 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  The appellant is free 
to furnish additional evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


